DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 26 April 2022, the 112(b) rejections are overcome by amendments, and claims 1, 3-4, 6, and 13-14 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5596236) in view of Thannhuber (AU 2014100127 A4). Hereinafter referred to as Lee and Thannhuber, respectively.
Regarding claim 1, Lee discloses a combined-type battery pack tab device (“electrical apparatus” Col 3 L 2), comprising:
a seat (623 of 607 Figs. 26 to 27B, “outer case” of “switching section” Col 11 L 29-34), the seat provided with a plurality of male tabs (“first DC power terminal BQ1 and the second DC power terminal BQ2” Col 12 L 12-14, FigS. 27A to 27B where only BQ1 is depicted; 622 Figs. 27A-27B, “protrusion” Col 11 L 48; and “a first to a fourth outer terminals 01, 02, 03, 04” Col 11 L 39-40, “01”-“04” in Fig. 28, which extends through seat 623 in Figs. 27A to 27B labelled as ‘O’) that cooperate with a plurality of female tabs (“A first battery terminal B0l and a second battery terminal B02” Col 12 L 8-9) inside a battery pack (“are formed on the front surface of the battery 641 … and contact with the first DC power terminal BQ1 and the second DC power terminal BQ2” Col 12 L 9-12); and
a switch unit (621 Figs. 27A-27B, “switching member” Col 11 L 34) having one end adjacent to the male tabs (the side of 621 that contacts ‘O’ in Figs. 27A-27B) and the other end electrically connected with a circuit (“the first to fourth terminals Tl to T4 of the switching member 621 are connected to the first stator coil group 141, the second brush 122, the third brush 131 and the second stator coil group 142, respectively, in the same manner as shown in FIGS. 6 and 7” Col 11 L 66 to Col 12 L 3);
wherein one of the male tabs is extended into the switch unit (622 Figs. 27A to 27B, or “protrusion” Col 11 L 48) and holds a first contact point in the switch unit (T Fig. 27B);
wherein the switch unit further comprises a tilted plate component connected to the circuit (the at least righthand portion of 621 in Fig. 27A) and a trigger portion attached to the tilted plate component (the lower portion of 622 in Figs. 27A to 27B), one end of the trigger portion is extended into the seat (the portion of 622 that is disposed in opening 628 of 623 in Fig. 27A) and the other end of the trigger portion is configured to push the tilted plate component when the battery pack is inserting into the seat (the portion opposite of the portion of 622 that is disposed in opening 628 of 623 in Fig. 27A); and
wherein the tilted plate component includes a second contact point on one end of the tilted plate component (Q Fig. 27A), the second contact point is positioned facing the first contact point with a gap between the first contact point and the second contact point (indicated in Fig. 27B), and when the trigger portion pushes the tilted plate component, the tilted plate component brings the second contact point to be in contact with the first contact point (indicated in Fig. 27A), which connects the battery pack to the circuit (Col 12 L 62 to Col 13 L 7  “switching section 607 becomes in the connection-state, as shown in FIG. 27(A). That is, the first to fourth terminals Tl to T4 are connected to the first to fourth terminals Ql to Q4, respectively. Accordingly, the first circuit consisting of the stator coil group 141, the first commutator 120 and the first armature coil 111 in series and the second circuit consisting of the second armature coil 112, the second commutator 130 and the second stator coil group 142 in series are now connected in parallel, and the first and second DC power terminals BQl, BQ2 of the rear surface of the cleaner and the battery terminals BOl, B02 of the front surface of the cleaner contact with each other to constitute the circuit as shown in FIG. 7”).
Lee does not disclose that the seat and the switch unit that is electrically connected to the circuit is mounted on a gardening tool.
However, Thannhuber discloses a combined-type battery pack tab device (“electric device according to the invention may, in particular, have two identical and electrically series-connected, integrated lithium-ion batteries, which are arranged together in one housing compartment of the electric device or spatially separated from each other in separate housing compartments of the electric device” p. 4 L 1-4) comprising a seat provided with a plurality of male tabs (“counter contacts in the housing compartment 28 of the electric device 10” p. 14 L 6-7) that cooperate with a plurality of female tabs inside a battery pack (“electrical connector contacts 36” p. 14 L 3, 36 Fig. 4b), and a switch unit that is electrically connected to a circuit (“protection circuit 26, which preferably comprises electronic switching elements, such as FETs or other suitable semiconductor switching elements” p. 15 L 12-13). Thannhuber teaches that the seat and the switch unit that is electrically connected to the circuit is mounted on a gardening tool (“The electric device 10 or the handheld tool 12 preferably comprises two identical and electrically series connected lithium-ion batteries 22, which are arranged together in one housing compartment 28 of the electric device 10 or spatially separated from each other, each 15 in a separate housing compartment 28 of the electric device 10” p. 13 L 11-15 where the electric device “can apply to very different types of handheld tools, and also to all types of portable garden tools and other portable tools, such as garden shears, chain saws, etc” p. 10 L 17-19). Furthermore, Thannhuber teaches that providing the seat and the switch unit, which is connected to the circuit, is a design that improves ergonomics and easy handling of the device because it is possible to realise different weight distributions according to the placement and position of the batteries inside the device so that the ergonomically optimal weight balance for the device may already be achieved during construction (p. 10 L 12-19).
Therefore, it would be obvious for a person of ordinary skill in the art to replace the device of Lee with the device of Thannhuber wherein the seat and the switch unit that is electrically connected to the circuit is mounted on a gardening tool, in order to achieve ergonomically optimal weight balance for the gardening tool during its construction.
Regarding claim 3, modified Lee discloses all of the limitations for the combined-type battery pack tab device as set forth in claim 1 above, and wherein the switch unit and the battery pack are triggered into conduction by contact (Lee “the first to fourth terminals Tl to T4 are connected to the first to fourth terminals Ql to 65 Q4, respectively” Col 12 L 63-65).
Regarding claim 4, modified Lee discloses all of the limitations for the combined-type battery pack tab device as set forth in claim 1 above, and wherein the switch unit and the male tabs on the seat are triggered into conduction by point-to-point contact (Lee Fig. 27A where T and Q are points that are in contact with each other).
Regarding claim 6, modified Lee discloses all of the limitations for the combined-type battery pack tab device as set forth in claim 1 above, and wherein the switch unit and the seat are in a detachable connection (Lee Fig. 27A) or the switch unit and the seat are integrally structured (Lee Fig. 27B).
Regarding claim 13, modified Lee discloses all of the limitations for the combined-type battery pack tab device as set forth in claim 1 above, and wherein the one end of the trigger portion extended into the seat is positioned at 50% of the height of the male tabs not extended into the switch unit  (Lee Fig. 27B where the height of 622 extending from the seat 623 is about half the height of the extension of ‘O’ from the seat 623).
Regarding claim 14, modified Lee discloses all of the limitations for the combined-type battery pack tab device as set forth in claim 13 above, and when the one end of the trigger portion extended into the seat is pushed to 30% of the height of the male tabs not extended into the switch unit (Lee Fig. 27A where the height of 622 extending out of the seat 623 is about 30%, or at least less than a third, of the height of the extension of ‘O’ from the seat 623), the tilted plate component brings the second contact point to be in contact with the first contact point (Lee Col 12 L 62-64 “the switching section 607 becomes in the connection-state, as shown in FIG. 27(A). That is, the first to fourth terminals Tl to T4 are connected to the first to fourth terminals Ql toQ4, respectively”).



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721